         Case 1:18-cr-00203-BLW Document 49 Filed 08/23/19 Page 1 of 1


                     UNITED STATES DISTRICT COURT
                           DISTRICT OF IDAHO
                   U.S. DISTRICT JUDGE MINUTE ENTRY
(X) Motion hearing

U.S. District Judge: B. Lynn Winmill                       Date: August 23, 2019
Deputy Clerk: Sunny Trumbull                               Time: 2:11 – 2:33 p.m.
Court Reporter: Tammy Hohenleiter                          Boise, Idaho


       UNITED STATES OF AMERICA vs. LONNIE EARL PARLOR
                        Case #1:18-cr-203-BLW-1


 Counsel for: Defendant: L Craig Atkinson, CJA counsel


The Court noted this matter is now set for hearing on the Defendant’s Motion to Withdraw, dkt #45.

Argument presented to the Court by the defendant and counsel.

The Court denied the motion to withdraw.

Defendant remanded to the custody of the U.S. Marshals Service.
